DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 7, 2021, claims benefit to a U.S. provisional application, filed on May 8, 2020.
Allowable Subject Matter
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Gao et al. (US 2021/0211176 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Gao, para. [0099] “4. Configurable number for indicating reporting identifiers of at least one CMR or at least one IMR or at least one CMR group or at least one IMR group in terms of one specified objective, e.g., maximizing RSRQ or SINR. In some embodiments, one CMR and multiple IMRs (beams from candidate pairing UE) are configured to UEs for SINR or RSRQ reporting and then the UE may select the best-M1 IMRs and reports the IDs of corresponding IMRs and the corresponding best-M1 SINR or RSRQ values, where M1 is a positive integer. The UE determines the set of one or more best IMRs (e.g., best-M1 IMRs) by determining that the SINR or RSRQ values associated with the one or more IMRs is greater than a first threshold value. In some embodiments, the UE may select the worst-M2 IMRs and reports the IDs of corresponding IMRs and the corresponding worst-M2 SINR or RSRQ values, where M2 is a positive integer. The UE determines the set of one or more worst IMRs (e.g., worst-M2 IMRs) by determining that the SINR or RSRQ values associated with the one or more IMRs is lower than a second threshold value or is lower than the first threshold value.”) However, Gao et al. does not provide sufficient prior art disclosure for the claimed invention, such as selecting two beam pairs from the plurality of beam pairs having a SINR property, and reporting the repetition set-specific transmit beam identifier of the candidate transmit beam, and the SINR, for each of the two beam pairs (Claims 1, 7) or selecting two beam pairs from the plurality of beam pairs having a SINR property, and reporting the resource set-specific CMR transmit beam identifier and the SINR for each of the two beam pairs (Claim 13) or selecting two beam pairs from the plurality of beam pairs having a SINR property, and reporting the resource set-specific transmit beam identifier and the SINR for each of the two beam pairs (Claim 19). Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Da Silva et al. (US 2020/0021336 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Da Silva, para. [0115], “The method begins at step 805 with the wireless device receiving a message that includes a beam reporting configuration. The beam reporting configuration may specify the type of reporting (e.g., L1 only, L1 and L3), how that reporting is to be constructed (e.g., number of beams, types of beam measurement information, etc.) and when the reporting is to be done (e.g., periodically, in response to a triggering event, etc.). In some embodiments, the wireless device may have preconfigured or default beam reporting configuration. In such embodiments, the method may start at step 810. Depending on the embodiment and scenario, the beam reporting configuration may specify that the wireless device is to i) report beam IDs or ii) beam IDs+measurements per beam associated with the respective beam IDs (i.e. RSRP and/or RSRQ and/or SINR). These may be reported alone or with a cell quality value. By alerting the wireless device as to how the measurement report is to be constructed, the wireless device is aware of what it should do to generate or derive the specified information. The network can use this information to better manage the wireless network.”) However, Da Silva et al. does not provide sufficient prior art disclosure for the claimed invention, such as selecting two beam pairs from the plurality of beam pairs having a SINR property, and reporting the repetition set-specific transmit beam identifier of the candidate transmit beam, and the SINR, for each of the two beam pairs (Claims 1, 7) or selecting two beam pairs from the plurality of beam pairs having a SINR property, and reporting the resource set-specific CMR transmit beam identifier and the SINR for each of the two beam pairs (Claim 13) or selecting two beam pairs from the plurality of beam pairs having a SINR property, and reporting the resource set-specific transmit beam identifier and the SINR for each of the two beam pairs (Claim 19). Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Davydov et al. (US 2019/0305838 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Davydov, para. [0090] “In a first example technique, beam selection by a UE (e.g., employing system 400) and reporting by the UE to a BS (e.g., employing system 500) can be based on interference measurement(s) for different beamforming. The first example technique can include configuration of the UE of parameters for channel and interference measurements and reporting, for example, via a serving TP (Transmission Point) generating (e.g., via processor(s) 510) configuration signaling (e.g., higher layer (e.g., RRC (Radio Resource Control)) signaling, a SIB (System Information Block), MIB (Master Information Block), etc.) that can be transmitted (e.g., via communication circuitry 520) to a UE that can receive (e.g., via transceiver circuitry 420) the configuration signaling and determine (e.g., via processor(s) 410) the parameter(s) based on the configuration signaling. The UE can perform interference measurements (e.g., via processor(s) 410) for one or more UE beams and supported at the UE (e.g., based on signal(s) and/or interference received via transceiver circuitry 420) in connection with one or more NW beams. Based on the interference measurement(s) for the UE beam(s) and NW beam(s), the UE can calculate (e.g., via processor(s) 410) a measurement metric (e.g., RSRQ, etc.) that can be evaluated (e.g., by processor(s) 410) in connection with a measurement reporting condition. The UE can report (e.g., in a report (e.g., beam information report) generated by processor(s) 410, transmitted via transceiver circuitry 420, received via communication circuitry 520, and processed by processor(s) 510) the measurement metric to the serving TP along with UE beam information corresponding to a beam that was used at the UE for interference measurements (e.g., an index of a NW beam of a best beam pair as determined by processor(s) 410 based on the measurement metric, etc.).”) However, Davydov et al. does not provide sufficient prior art disclosure for the claimed invention, such as selecting two beam pairs from the plurality of beam pairs having a SINR property, and reporting the repetition set-specific transmit beam identifier of the candidate transmit beam, and the SINR, for each of the two beam pairs (Claims 1, 7) or selecting two beam pairs from the plurality of beam pairs having a SINR property, and reporting the resource set-specific CMR transmit beam identifier and the SINR for each of the two beam pairs (Claim 13) or selecting two beam pairs from the plurality of beam pairs having a SINR property, and reporting the resource set-specific transmit beam identifier and the SINR for each of the two beam pairs (Claim 19). Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Any comments considered necessary by the applicant must be submitted no later          than the payment of the issue fee and, in order to avoid processing delays, should              preferably accompany the issue fee. Such submissions should be clearly labeled as         “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Gao (US 2022/0140960 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Gao, Abstract, “Methods, systems, and devices for resource management for reporting signal-to-interference-plus-noise-ratio (SINR) in mobile communication technology are described. An example method for wireless communication includes transmitting, by a network node to a wireless device, a first resource configuration and a second resource configuration, where the first resource configuration comprises one or more first resources related to channel measurement, the second resource configuration comprises one or more second resources related to interference measurement, and at least one first resource is associated with at least one second resource; and receiving, by the network node, a report comprising one or more SINR values, where at least one SINR value is based on the at least one first resource and the at least one second resource.”)
Wang et al. (US 2022/0116167 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Wang, para. [0107], “FIG. 21 illustrates an example of beam selection in a wireless communication method according to one embodiment of the present invention. In this example, the UE has two receiving units, the base station has two transmitting units, and each transmitting/receiving unit has two transmitting/receiving beams, respectively. First, the UE obtains the channel measurement results of L1-RSRP as shown in FIG. 21(a) according to its two receiving units and their corresponding beams. Subsequently, the UE may use the channel measurement results to determine the beam selection information, which indicates the transmitting beams corresponding to each receiving beam in each receiving unit selected by the user equipment…”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476